Citation Nr: 0705019	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  03-19 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disability 
(to include tinea cruris, tinea pedia, and folliculitis), to 
include as secondary to herbicide exposure.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
October 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the veteran's claim seeking entitlement 
to service connection for a skin condition as secondary to 
herbicide exposure and from a November 2002 rating decision 
which denied service connection for degenerative disc disease 
at L5-S1.  In an October 2005 decision, the Board reopened a 
previously denied claim of entitlement to service connection 
for a skin disability, and remanded the issue of entitlement 
to service connection for a low back disability for further 
development.  

The veteran received a hearing before the undersigned Acting 
Veterans Law judge in August 2004.


FINDINGS OF FACT

1.  It is as likely as not that the veteran's currently 
diagnosed recurrent folliculitis is related to service.

2.  The veteran had an acute instance of treatment for back 
pain in service; the preponderance of the competent medical 
evidence of record indicates that the appellant's current 
back disability is not related to service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, his recurrent 
folliculitis is related to service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  A back disability was not incurred or aggravated in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated in January 2006, VA satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006).  Specifically, VA 
notified the veteran of information and evidence necessary to 
substantiate the claims decided herein; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claims.  In a response 
received in April 2006, the veteran reported that he had not 
further evidence to submit.  VA subsequently readjudicated 
the claim based on all the evidence in November 2006, without 
taint from prior adjudications.  Thus, the veteran was not 
precluded from participating effectively in the processing of 
his claims and any deficiency in the notice did not affect 
the essential fairness of the decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has done everything reasonably possible to assist the 
veteran with respect the claims decided herein.  Service 
medical records and post-service medical records have been 
associated with the claims file and the veteran was afforded 
VA examinations in connection with the claims.  All 
identified and available treatment records have been secured.    

Because service connection is denied for the back claim, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure to notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  As to the grant of service connection for a 
skin disability, the Board points out that the RO will be 
responsible for adjudicating any notice deficiencies and 
assigning an effective date.  For the above reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA and private treatment records and reports of 
VA examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001).

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  Service 
connection for certain conditions may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309.  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Taking into account all relevant evidence, and resolving all 
doubt in the veteran's favor, the Board finds that service 
connection is warranted for recurrent folliculitis.  In this 
regard, the Board notes that service medical records show 
that the veteran was seen in November 1968 complaining of 
pain and swelling in the right thigh.  Examination showed a 
large area of cellulitis originating in pimples in the right 
medial thigh.  Diagnosis was cellulitis of the right thigh.  
In June 1969, the veteran was treated for an abscess of the 
buttocks.  In July 1969, the veteran complained of small 
bumps on the inner thighs. The assessment was possible boils.  
The veteran's report of medical history in September 1970 
noted that he reported a history of boils, however the 
physician at that time noted no current problems, but a 
history of rectal boils.  The report of separation 
examination dated September 1970 as pertaining to the 
veteran's skin was normal.  Thus the evidence shows that the 
veteran had some skin conditions in service.

Furthermore, the Board finds probative the report of VA 
examination dated September 2006.  At that time, the examiner 
reviewed the veteran's claims file and noted his prior 
history of skin conditions in service.  Upon examination, the 
veteran was noted to have no follicular pustules, verrucous 
papules or active dermatitis, and no suspicious lesions.  
However, based on the veteran's report and the evidence of 
record, the physician diagnosed the veteran with 
folliculitis, well controlled, with no lesions or dermatitis 
upon examination that day.  At that time, the examiner 
indicated that, based on a review of the veteran's claims 
files, and by history and known clinical course of the 
condition, it was at least as likely as not that the 
veteran's current diagnosis of recurrent folliculitis was 
related to his diagnosis of boils as noted in the military.  
The examiner indicated that it was not feasible however to 
state whether there was any relationship between this 
condition and herbicide exposure without resorting to 
speculation.

Given evidence of skin complaints in service and the recent 
opinion noting that, despite the absence of lesions or skin 
dermatitis on current examination, the veteran's recurrent 
skin complaints were likely related to service, the Board 
finds the evidence is at least in equipoise.  Resolving any 
doubt in the veteran's favor, service connection for 
recurrent folliculitis is granted.  38 U.S.C.A. § 5107(b).

However, taking into account all relevant evidence, the Board 
finds that service connection is not warranted for a back 
disability.  In this regard, the Board notes that the veteran 
has related his current back problems to a back injury he 
reports he sustained in service when he fell off a mule cart.  
The veteran's service medical records show that in June 1969, 
he complained of back pain of a three week duration, 
secondary to a reported fall three weeks prior.  The veteran 
also received  treatment in service for low back syndrome 
secondary to trauma in July 1969.  The veteran's report of 
medical history in September 1970 indicated that he reported 
a history of back trouble, however the physician at that time 
noted no current problems, and the report of separation 
examination dated September 1970 found the veteran's back to 
be normal.

Subsequent to service, the report of an August 1976 VA 
examination noted the veteran's back to be normal, with no 
complaints of, or treatment for, any back disability at that 
time.

The evidence of record does not show any further complaint of 
any further back disability until a private report of low 
back pain dated January 1986, sixteen years after the 
veteran's separation from service.  From then to the present, 
the veteran has received periodic treatment for back pain.

At a September 2002 examination for VA, the veteran was found 
to have degenerative disc disease at L5-S1, with some disc 
herniation.  The examiner indicated that the veteran's claims 
file, including his service medical records, had been 
reviewed.  The examiner opined that the veteran's injury, 
which he sustained in 1969, and for which he was evaluated in 
the military, was less likely than not the reason for the 
veteran's current low back condition.  The Board finds this 
opinion particularly probative as it is based on a review of 
the veteran's service medical records and claims file.

The Board recognizes a letter from a private physician dated 
December 2002.  The physician at that time indicated that the 
veteran has told him that his back pain had been on and off 
ever since the time of his injury in the military 32 years 
ago.  The doctor indicated that it was possible that the 
veteran's initial injury with the several flare-ups over the 
years had contributed to his current back condition.  
However, the Board points out that this opinion appears to be 
based on the reported history of the veteran, not on a 
thorough review of the evidence of record, and this, combined 
with the speculative nature of the physician's opinion, 
indicating that it was possible this service injury had 
contributed to his condition, not that it was likely or 
definitely did cause his current back disability, causes the 
Board to find this opinion to be of limited probative value.

Therefore, with no evidence presented to indicate that the 
veteran had a chronic back disability until sixteen years 
after his separation from service, and with the preponderance 
of the competent medical evidence of record indicating that 
the veteran's current back disability is not related to 
service, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for this disability.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and service connection for a back disability must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for recurrent folliculitis 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.

Entitlement to service connection for a low back disability 
is denied.




____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


